We held in Pence v. Berry, 13 Wash. 2d 564, 125 P.2d 645, that, if an occupant of an automobile is not a guest — Mrs. Finn was not a guest — of the owner or operator of the vehicle at the time of the accident in which the occupant is injured, the exact nature of the occupant's legal status is not material, for the statute (Rem. Rev. Stat., § 6360-121) does not bar recovery by anyone other than "an invited guest or licensee, without payment for such transportation." We should follow that holding or overrule it. *Page 834